                                                   USDCSDNY
                                                   DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                      ELECTRONICALLY FILED
                                                   DOC#:
                                                                        ,x
                                                                    I
  ---------------------------------    X                            I '

                                                                      lJ_G
YA II PN, LTD.,

         Plaintiff,
                                                   --
                                                   DATE FTLED:
                                                                \
                                                                      ,_I~




                                               19-cv-11746 (JSR)

                  -v-

TARONIS TECHNOLOGIES, INC. and                 MEMORANDUM ORDER
TARONIS FUELS, INC.,

         Defendants.
-----------------------------------    X


JED S. RAKOFF, U.S.D.J.

       On December 23, 2019, the Court granted an ex parte motion

of plaintiff YA II PN, Ltd.    ("YA") to issue a temporary

restraining order enjoining defendants Taronis Technologies,

Inc.   ( "Taronis Tech") and Taronis Fuels, Inc.   ( "Taronis Fuels")

from listing Taronis Fuels common stock on the OTCQB tier of the

over-the-counter stock market of the OTC Markets Group Inc., or

any other securities market. ECF No. 3. On January 3, 2020, the

Court held a "show cause" hearing and, on January 9, 2020, the

Court denied YA's motion for a preliminary injunction and lifted

the temporary restraining order. ECF No. 20.

       The parties have subsequently reached a settlement with

respect to all claims related to this action, where the

settlement contemplates that Taronis Fuels would, upon this

Court's approval, issue its shares to YA to cover YA's short

positions. Accordingly, now before the Court is YA's consent
motion for approval of settlement and issuance of Taronis Fuels

shares pursuant to 15 U.S.C. § 77c(a) (10). As required by the

statute, a fairness hearing on this motion was held on January

24, 2020. For the reasons set forth below, the Court grants the

motion.

                              Background

     The following facts are reproduced from the Court's

memorandum order dated January 9, 2020, see ECF No. 20, at 2-4,

and are largely undisputed:

     On June 24, 2019, the Board of Directors of Taronis Tech

approved a plan to separate its gas and welding supply retail

business by spinning off its subsidiary, Taronis Fuels. Pursuant

to the spin-off, Taronis Tech shareholders were entitled to

receive dividends of five shares of Taronis Fuels common stock

for each share of Taronis Tech common stock they held as of the

record date of November 29, 2019, with a distribution date of

December 5, 2019. Meanwhile, on December 2, 2019, pursuant to a

Securities Settlement Agreement, Taronis Tech issued to YA

475,000 shares of Taronis Tech common stock in full payment of

Taronis Tech's prior debt obligation to YA. Because YA received

these 475,000 shares after the record date of November 29, these

shares were not meant to include the dividend rights to receive

Taronis Fuels shares.


                                  2
     Immediately after receiving the settlement shares, YA, on

December 3, 2019, sold through its broker Lek Securities Corp.

the entire 475,000 shares of Taronis Tech stock to numerous

third-party purchasers. Contrary to the parties' expectation, a

"due bill" designation 1 was attached to the Taronis Tech shares

sold to these third-party purchasers as if these shares came

with the dividend rights to receive Taronis Fuels shares. As a

result, YA's brokerage account now reflects a short position of

2,375,000 shares of Taronis Fuels stock that YA is required to

deliver to the third-party purchasers of the Taronis Tech shares

from YA.

     The instant action arose from the dispute over which party

was responsible for the erroneous due bill designation. On

December 23, 2019, YA filed a three-count complaint against

defendants, claiming (1) negligence,   (2) breach of contract

(against Taronis Tech only), and (3) negligent

misrepresentation. Complaint, ECF No. 1 11 51-64. On December

23, 2019, the Court issued a temporary restraining order as

discussed above. ECF No. 3. On January 9, 2020, the Court denied

YA's motion for a preliminary injunction and the temporary

restraining order was lifted. ECF No. 20.


1A due bill designation documents a stock seller's obligation to
deliver a pending dividend to the stock's buyer.

                                3
     The parties have since reached a settlement to resolve all

claims related to this action. The instant motion seeks the

Court's findings pursuant to 15 U.S.C.        §   77c(a) (10) that:   (1)

the terms and conditions of the settlement is fair,           (2) the

terms and conditions of Taronis Fuels' issuance of 2,375,000

shares to YA is fair, and (3) YA may resell the shares without

registration and can thereby immediately cover its current short

position. ECF No. 26. Defendants consent to this motion. See

Memorandum of Law in Support of Motion for Approval of

Settlement and Issuance of Shares Pursuant to 15 U.S.C. §

77c (a) (10), ECF No. 27   ("Mem. "), at 1.

                                Analysis

     Generally, public companies are not permitted to issue

their stock -- and shareholders receiving those shares are not

permitted to immediately resell them into public markets --

without first filing a registration statement. See 15 U.S.C.                §§


77e (c), 77d(a) (1). However, Section 3 (a) (10) of the Securities

Act of 1933 provides an exemption from such general rule:

        any security which is issued in exchange for one or more
        bona fide outstanding securities, claims or property
        interests [is exempt from application of this subchapter]
        where the terms and conditions of such issuance and
        exchange are approved, after a hearing upon the fairness
        of such terms and conditions at which all persons to whom
        it is proposed to issue securities in such exchange shall
        have the right to appear, by any court .



                                    4
15 U.S.C. § 77c(a) (10) . 2 That is, the statutory prerequisites for

an issuer claiming a Section 3(a) (10) exemption, as relevant

here, are:

         (i) exchange for outstanding securities, claims or
        property interests;
        (ii) a hearing upon the fairness of such terms and
        conditions at which all persons to whom it is proposed to
        issue securities shall have the right to appear; and
        (iii) a finding of fairness and approval by a court.

Id.

      Under the terms of the Settlement Agreement, effective

January 15, 2020 (the "Settlement Agreement"), Taronis Fuels

will issue 2,375,000 freely tradeable unrestricted shares of its

stock to YA, subject to the Court's approval, in exchange for

mutual releases of all claims and YA's execution of a

stipulation of dismissal of this action with prejudice; and no

cash will be exchanged as part of the settlement. Mem. 3. The

Court finds that the Settlement Agreement satisfies all of the

requirements identified above.

      First, YA, the only contemplated recipient of the Taronis

Fuels shares, currently holds outstanding claims against

defendants. Second, the Court held a fairness hearing on January



2 This exemption falls "entirely within the purview of the long-
established court system," rather than the Securities and
Exchange Commission. Chapel Investments, Inc. v. Cherubim
Interests, Inc., 177 F. Supp. 3d 981, 987 (N.D. Tex. 2016)

                                 5
24, 2020, at which both sides appeared and had an opportunity to

be heard.

     The third requirement is satisfied as well. 3 Some courts

have focused on procedural fairness by looking at: "(l) the

recommendations of counsel;   (2) the scope of the discovery

record as an indicator of the adequacy of the investigation into

the facts;   (3) the apparent alternatives to the ,settlement;   (4)

the nature and volume of responses from those receiving notice

of the hearing; and (5) the opportunity for direct participation

in the process of obtaining full disclosure." Sec. & Exch.

Comm'n v. Blinder Robinson & Co., 511 F. Supp. 799, 801 (D.

Colo. 1981) . 4 Other courts have looked at, in addition to those

procedural factors,   (6) "a consideration of the value of the

settlement compared to the possible results of litigation"



3 A fairness hearing is a "functional equivalent" of the full
disclosure of the information believed to be necessary to YA's
making of informed investment decisions require~ under the
Securities Act. Sec. & Exch. Comm'n v. Blinder Robinson & Co.,
511 F. Supp. 799, 802 (D. Colo. 1981); Oceana Capitol Group
Limited v. Red Giant Entertainment, Inc., No. 3:15-cv-428 (MMD)
(WGC), 2015 WL 9239767, at *4 (D. Nev. 2015) (referencing Sec. &
Exch. Comm'n v. Ralston Purina Co., 346 U.S. 119, 124 (1953)).
Here, YA is "a sophisticated investor, not in need of the
protections afforded by registration." Ackerberg v. Johnson, 892
F.2d 1328, 1337 (8th Cir. 1989).

4 Unless otherwise indicated, in quoting cases all internal

quotation marks, alterations, emphases, footnotes, and citations
are omitted.

                                  6
Cont'l Assur. Co. v. Macleod-Stedman, Inc., 694 F. Supp. 449,

468   (N.D. Ill. 1988). The Court turns to each of these six

factors.

      As related to the first factor, YA states that "the

settlement represents a negotiated agreement between

sophisticated commercial parties represented by competent

counsel.       . Both Plaintiff and Defendants have been advised

of and fully understand the benefits of the contemplated

exchange." Mem. 7. While the parties have failed to provide any

information on the negotiating history, on whether the final

terms of the settlement were a product of arms-length

bargaining, and on counsel's prior experience in securities

settlement matters, the Court finds that this omission is not

serious enough to outweigh other factors in favor of granting

the motion.

      The second factor also does not favor granting the motion

because discovery has not started; yet this concern is

outweighed by the third factor: the alternative to the

settlement is litigating this case, where YA bears litigation

risks. Indeed, the Court recognized in its prior holding that

the likelihood of YA's success on the merits was indeterminable

at this early stage. ECF No. 21, at 6. The fourth and fifth

factors likewise favor granting the motion, as YA is the only


                                  7
contemplated recipient of the shares at issue, and YA

participated at the hearing.

        The last "value" factor also favors granting the motion.

Issuing 2,375,000 shares of Taronis Fuels stock to YA would make

YA fully whole as if the underlying erroneous designation never

occurred; indeed, this was part of the remedy that YA sought in

its motion for a preliminary injunction (i.e., a request for

Taronis Fuels shares to be not listed on the OTC market until,

inter alia, 2,375,000 shares are issued to YA).

        Accordingly, the Court finds that the statutory

prerequisites for a Section 3(a) (10) exemption are satisfied, 5

and hereby grants the motion. The Clerk is directed to enter

final judgment dismissing the complaint and closing the case.

        SO ORDERED.

    Dated:   New York, NY
             January   '2:_Lf   2020       .   JED S. RAKOFF, µ.s.D.J.




5 Because the Court approves the exchange as fair, the shares can
be resold immediately as "unrestricted and freely tradeable
exempted securities pursuant to Section 3 {a) (10)" In re Tripath
Tech., Inc., Sec. Litig., No.C-04-4681 (SBA), 2006 WL 1009228,
at *2 (N. D. Cal. Apr. 18, 2006) . "Reselling the freely tradeable
shares acquired in a court approved Section 3(a) (10) exchange
does not make the person receiving the shares a dealer that
would be required to register." Oceana Capitol, 2015 WL 9239767,
at *5.

                                       8
